Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 02/21/2022.
3.	Claims 1-20 are currently pending in this Office action.

Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-20, the prior art fails to disclose or make obvious, neither singly nor in combination, a management system, one or more storage devices, or a method comprising, in addition to the other recited features of the claim, the features of acquiring an instruction form a user to restore a snapshot of electronic files; acquiring a user specific layer corresponding with a first electronic file; identifying a first pointer to an attachment stored within a shared space layer; identifying a second pointer to a text block stored within the shared space layer; detecting the restoration of the attachment is authorized for the user; detecting that the text block includes a restricted keyword; detecting that restoration of the text block is not authorized for the user; and restoring the first electronic file with the attachment and without outputting the restricted keyword in the manner recited in claims 1, 11 or 20.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/MONICA M PYO/Primary Examiner, Art Unit 2161